^v '                              .
                             Francisco Arzate #1821766
                                                                        DECEIVED JW
                                                                  CnilDTnc #%«/;"*
                                 3001 S. Emily Dr.
                                                                  COURT OF CRIMnal«-wr*fcflLg
                                                                                    AppB...
                                 Beeville, TX 78102                     00? 16 |0||
October 12,2015

Re: Docket Sheet and Status Update in Habeas Corpus Proceedings^O^^SOiS^X"
Dear Hon.Clerk

   I am writing in an effort to obtain a "status update" on my habeas corpus
writ filed with this Court.     I would also request a Docket Statement showing
the filings and actions taken in this case.
   I have received information regarding a Brady, violation/violations in my
case due to the conduct of the Lead homicide investigator in my case.        I wish
to raise these facts to this Honorable Court in a Habeas Corpus challenging
my conviction.    I received status information from the 1st Court.: of: Appeals
showing the Mandate was issued affirming my conviction on August 1,2014.
   Since I don't know the decision of this Court as to whether I am entitled

to habeas corpus relief in the form of a out-of-time Petition for Discretionary
Review?     I am uncertain as to whether I can file a Writ of Habeas Corpus
Challenging my "conviction" when there is a habeas corpus pending that could
ultimately reverse the mandate issued by the 1st Court of Appeals.        I know
I can't challenge my conviction-until it is "final".       But I don't know the
current status of myccase before this Court?       So a status update and Docket
sheet, is necessary at this time to avoid procedural error.      Thank you
for your time and attention ins this     matter.      I look forward to your timely
response.




1st Court of Appeals No. 01-12-01074
Trial Court No.. 1317247, 232nd, Harris O